DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: 
Figure 2-6, 8 and 13 are blurred and unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the first localization module is configured to” and “the second localization module is configured to”.  There is insufficient antecedent basis for these limitations in the claim. Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a communication network system (claims 1-12), and a method (claims 13-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and “Mathematical concepts” (mathematical relationships and calculations). 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Independent Claim 1 (and Claim 13 as being analogous):
“each prediction set comprising a plurality of prediction results, each prediction result corresponding to a selected one of a plurality of features” (mental step of observing, evaluating and judging),
“the distribution value indicating how often the selected feature appears in a second population of individuals, the second population being defined by the one or more parameters” (mental step of evaluating based on mathematical relationship).
Independent Claim 8:
“identify a plurality of individuals associated with a particular display device of the plurality of display devices” (mental step of observing and evaluating);
“obtain a plurality of prediction sets corresponding to the plurality of individuals associated with the particular display device” (mental step of observing, evaluating and judging),
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because it recites the additional elements:
Independent Claim 1:
“a router configured to communicatively couple a local area network to a wide area network; 
a server comprising: 
a processor; 
a memory device communicatively coupled to the processor; a database communicatively coupled to the processor, configured to store a first plurality of prediction sets…
…and wherein the processor is configured to receive a request for a distribution value associated with a selected feature and one or more parameters”;
and these limitations amount to components of a general purpose computer that applies a judicial exception, by use of conventional computer functions; therefore, it does not qualify as a particular machine (see MPEP 2106.05(b)). Further, the limitation “store a first plurality of prediction sets” does not add a meaningful limitation to the process of performing predictions as it is an insignificant post solution activity, and the last limitation recites “receive a request for a distribution value…”, being a pre-solution activity (data gathering) considered as insignificant extra solution activity (see 2106.05(g)).

Independent Claim 8:
“a router configured to communicatively couple a local area network to a wide area network; 
a plurality of display devices communicatively coupled to the local area network; 
a server comprising: 
a processor; 
a memory device communicatively coupled to the processor”, 
and these limitations amount to components of a general purpose computer that applies a judicial exception, by use of conventional computer functions; therefore, it does not qualify as a particular machine (see MPEP 2106.05(b)). 

Independent Claim 13:
“storing a first plurality of prediction sets, each prediction set being associated with a respective individual within a first population”, and this does not add a meaningful limitation to the process of performing predictions as it is an insignificant post solution activity;
“receiving a request for a distribution value associated with a selected feature and one or more parameters”, being a pre-solution activity (data gathering) considered as insignificant extra solution activity (see 2106.05(g)).
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited at Claims 1, 8 and 13 above amount to no more than generic computer components, do not add a meaningful limitation, and pre-solution activities (insignificant extra solution activities). 
Moreover, re-evaluation of any additional elements or combination of elements that were considered to be insignificant extra-solution activity/ meaningless limitations at Claims 1 and 13 are needed to determine if they are considered well-understood, routine and conventional limitations: 
Independent Claim 1:
“to store a first plurality of prediction sets…
…and wherein the processor is configured to receive a request for a distribution value associated with a selected feature and one or more parameters”;
and the limitation “store a first plurality of prediction sets” amounts to storing and retrieving information in memory, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (iv), and the last limitation recites “receive a request for a distribution value…” amounts to receiving or transmitting data over a network, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i).

Independent Claim 13:
“storing a first plurality of prediction sets, each prediction set being associated with a respective individual within a first population”, amounts to storing and retrieving information in memory, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (iv);
“receiving a request for a distribution value associated with a selected feature and one or more parameters”, amounts to receiving or transmitting data over a network, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i).
The claims are not patent eligible.
Dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception, do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception
- Claim 2 (filtering data is data manipulation, being insignificant extra solution activity per 2106.05(g));
- Claim 3 (defining prediction results is further embellishment of evaluating and judging, being a mental step);
- Claim 4 (determining distribution values are further embellishment of evaluation and judging based on mathematical relationships);
- Claim 5 (determining an average is a mathematical calculation);
- Claim 6 (displaying the result of the average is data outputting, considered post solution activity);
- Claim 7 (GPS and triangulation modules are considered computer components utilized for applying the judicial exception (determining a location of a device) in a computer. Further, the “communicating” of the locations to a server corresponds to receiving or transmitting data over a network, being well understood, routine and conventional activities under MPEP 2106.05(d) II (i));
- Claim 9 (determining a distribution value corresponds to a mathematical calculation);
- Claim 10 (selecting an ad based on a value is a mental step of observing, evaluating and judging);
- Claim 11 (transmit and display the ad corresponds to data outputting, being insignificant post solution activities and receiving or transmitting data over a network, being well understood, routine and conventional activities under MPEP 2106.05(d) II (i));
- Claim 12 (a GUI is a generic computer component and displaying the ad is insignificant post solution activity);
- Claim 14 (filtering data is data manipulation, being insignificant extra solution activity per 2106.05(g));
- Claim 15 (defining prediction results is further embellishment of evaluating and judging, being a mental step);
- Claim 16 (selecting prediction results is further embellishment of evaluating and judging, being a mental step);
- Claim 17 (determining distribution values are further embellishment of evaluation and judging based on mathematical relationships);
- Claim 18 (determining an average is a mathematical calculation);
- Claim 19 (displaying the average distribution value is insignificant post solution activity);
- Claim 20 (a GUI is a generic computer component and displaying the value is insignificant post solution activity);
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Drazin (US Pub. No. 2004/0078809- hereinafter Drazin).
Referring to Claim 1, Drazin teaches a distributed communication network comprising: 
a router configured to communicatively couple a local area network to a wide area network (Drazin [0036]: “a remote media server across a data network, e.g. DSL or cable network, LAN, WAN etc.”); 
a server comprising: 
a processor (Drazin [0021]: “a set-top-box (STB) 22 that is operable to communicate with a remote data centre or broadcaster 24. Included in the STB 22 is a microprocessor 26 and a memory (not shown) that contains a software application for receiving and displaying targeted adverts to a viewer”); 
a memory device communicatively coupled to the processor (Drazin [0021]: “a set-top-box (STB) 22 that is operable to communicate with a remote data centre or broadcaster 24. Included in the STB 22 is a microprocessor 26 and a memory (not shown) that contains a software application for receiving and displaying targeted adverts to a viewer”); 
a database communicatively coupled to the processor, configured to store a first plurality of prediction sets, each prediction set being associated with a respective individual within a first population, each prediction set comprising a plurality of prediction results, each prediction result corresponding to a selected one of a plurality of features (Drazin Fig. 13: data centre 86, sample population, client population 88; and [0135]: “The model predicts the volume of impressions that would be achieved by an advert during its lifetime for a given set of system parameters and gives aggregate impression levels over time for given population sub-segments. For example, the model could be used to predict the number of impressions achieved among 20 to 35 year old single males without dependants living in London between 2 and 4.sup.th April”. Further at [0136]: “The simulation method involves random sampling of the set top box population and, for each viewer in the sample, simulating their behaviour in the relevant time domain”. Therefore, Drazin’s simulation of behavior and impression to an advert of a sample population of single males among 20-35 year old corresponds to the claimed “prediction results” of a “respective individual within a first population” corresponding to “a plurality of features”); and 
wherein the processor is configured to receive a request for a distribution value associated with a selected feature and one or more parameters, the distribution value indicating how often the selected feature appears in a second population of individuals, the second population being defined by the one or more parameters (Drazin Fig. 13 and [0135]: “it is advantageous to conduct statistical modeling of the behaviour of the targeting processes employed within the STB population in order to predict and optimize their behaviour. The model simulates real TV viewers and their interaction with the EPG across a statistically weighted cross section of the viewing population. The model predicts the volume of impressions that would be achieved by an advert during its lifetime for a given set of system parameters and gives aggregate impression levels over time for given population sub-segments”. Further at [0136]: “By repeating the simulation a number of times for different possible weighting values of {circumflex over (q)} for each advert, it is possible to adjust an advert's weightings to the optimum values required to meet a desired impression volume in advance of its broadcast”. Further at [0137]: “the model further receives details of the desired target psycho-demographic segments for each television program and advert and impressions levels for each advert. This is typically provided from a dedicated advert server 90”. In addition, at  [0138]: “It is desirable to characterise empirically the client population 88 to ensure that the model is accurate”. Therefore, Drazin’s sample population is interpreted as the ‘first population’, characterise empirically the client population corresponds to the ‘second population’, and receiving the details needed to meet the desired impression levels of an advert corresponds to the ‘receive a request for a distribution value’).

Referring to Claim 8, Drazin teaches a distributed communication network comprising: 
a router configured to communicatively couple a local area network to a wide area network (Drazin [0036]: “a data network, e.g. DSL or cable network, LAN, WAN etc”); 
a plurality of display devices communicatively coupled to the local area network (Drazin at [0137]: “The system comprises a data centre 86 which, in addition to broadcasting the television audio-visual channels (not shown), broadcasts data to a "client population" of set top boxes 88 using the targeted advert display algorithms”. This population of clients of set up boxes receiving the broadcast in tv audio-visuals corresponds to the ‘plurality of display devices’); 
a server comprising: 
a processor (Drazin [0021]: “a set-top-box (STB) 22 that is operable to communicate with a remote data centre or broadcaster 24. Included in the STB 22 is a microprocessor 26 and a memory (not shown) that contains a software application for receiving and displaying targeted adverts to a viewer”); 
a memory device communicatively coupled to the processor (Drazin [0021]: “a set-top-box (STB) 22 that is operable to communicate with a remote data centre or broadcaster 24. Included in the STB 22 is a microprocessor 26 and a memory (not shown) that contains a software application for receiving and displaying targeted adverts to a viewer”); 
wherein the processor is configured to: 
identify a plurality of individuals associated with a particular display device of the plurality of display devices (Drazin Fig. 13: data centre 86, sample population, client population 88; and [0134]: “[o]r an advert may be designated to appear on particular EPG screens. For example, an advert for a toy may appear only on an EPG search screen for children’s' programs. In each case the composition and urgency of adverts competing for display will vary from home to home--and from time to time according to the program listing schedules”. Moreover, at [0135]: “The model predicts the volume of impressions that would be achieved by an advert during its lifetime for a given set of system parameters and gives aggregate impression levels over time for given population sub-segments”. Therefore, Drazin’s particular EPG screens (e.g. children’s’ screen for showing a toy advert) corresponds to the claimed ‘individual associated with a particular display device’); and 
obtain a plurality of prediction sets corresponding to the plurality of individuals associated with the particular display device (Drazin Fig. 13; and [0134]: “[o]r an advert may be designated to appear on particular EPG screens. For example, an advert for a toy may appear only on an EPG search screen for children’s' programs. In each case the composition and urgency of adverts competing for display will vary from home to home--and from time to time according to the program listing schedules”. Moreover, at [0135]: “it is advantageous to conduct statistical modeling of the behaviour of the targeting processes employed within the STB population in order to predict and optimize their behaviour. The model simulates real TV viewers and their interaction with the EPG across a statistically weighted cross section of the viewing population. The model predicts the volume of impressions that would be achieved by an advert during its lifetime for a given set of system parameters and gives aggregate impression levels over time for given population sub-segments”. Therefore, Drazin’s sample population is interpreted as the ‘first population’, and the simulation of their behavior corresponds to the claimed ‘prediction sets’).

Referring to Claim 9, Drazin teaches the distributed communication network of claim 8, wherein the processor is further configured to determine a distribution value representing a percentage of the plurality of individuals who have a selected feature based on the plurality of prediction sets (Drazin Fig. 13 and [0135]: “it is advantageous to conduct statistical modeling of the behaviour of the targeting processes employed within the STB population in order to predict and optimize their behaviour. The model simulates real TV viewers and their interaction with the EPG across a statistically weighted cross section of the viewing population. The model predicts the volume of impressions that would be achieved by an advert during its lifetime for a given set of system parameters and gives aggregate impression levels over time for given population sub-segments”. Further at [0136]: “By repeating the simulation a number of times for different possible weighting values of {circumflex over (q)} for each advert, it is possible to adjust an advert's weightings to the optimum values required to meet a desired impression volume in advance of its broadcast”. Further at [0137]: “the model further receives details of the desired target psycho-demographic segments for each television program and advert and impressions levels for each advert. This is typically provided from a dedicated advert server 90”. In addition, at  [0138]: “It is desirable to characterise empirically the client population 88 to ensure that the model is accurate”. Therefore, Drazin’s sample population is interpreted as the ‘percentage of the plurality of individuals’, characterise empirically the client population corresponds to the ‘individuals who have a selected feature’, and the details needed to meet the desired impression levels of an advert corresponds to the ‘determine a distribution value...based on the plurality of prediction sets’).

Referring to Claim 10, Drazin teaches the distributed communication network of claim 9, wherein the processor is further configured to select an advertisement image based on the distribution value (Drazin at [0139]: “These characteristics are then compared with the advert characteristics and a specific advert is displayed when there is a sufficient match between the site and the advert characteristics”).

Referring to Claim 11, Drazin teaches the distributed communication network of claim 10, wherein the processor is further configured to transmit the advertisement to the particular display device over the wide area network, and wherein the particular display device is configured to display the advertisement image (Drazin at [0134]: “[o]r an advert may be designated to appear on particular EPG screens. For example, an advert for a toy may appear only on an EPG search screen for children’s' programs. In each case the composition and urgency of adverts competing for display will vary from home to home--and from time to time according to the program listing schedules”. Also at [0036]: “an advert may contain a link or URL to content that is stored separately from the advert within the STB 22 or a remote media server across a data network, e.g. DSL or cable network, LAN, WAN etc”).

Referring to Claim 12, Drazin teaches the distributed communication network of claim 11, wherein each of the plurality of display devices comprise a corresponding graphical user interface (GUI), wherein the corresponding GUI to the particular display is configured to display the selected advertisement image (Drazin at [0035]: “The advert may display static or scrolling information. In addition, it may be animated or moving and may include graphics and/or text. As a further example, the advert may be full screen sound and video”. Further, at [0134]: “[o]r an advert may be designated to appear on particular EPG screens. For example, an advert for a toy may appear only on an EPG search screen for children’s' programs. In each case the composition and urgency of adverts competing for display will vary from home to home”).

Referring to independent Claim 13, it is rejected on the same basis as independent claim 1 since they are analogous claims.

Claims 2-6, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drazin (US Pub. No. 2004/0078809- hereinafter Drazin), in view of  Shama et al (US Pub. No. 2011/0035347- hereinafter Shama).
Referring to Claim 2, Drazin teaches the distributed communication network of claim 1, however, fails to teach wherein the processor is further configured to filter the first plurality of prediction sets based on the one or more parameters, generating a second plurality of prediction sets.
Shama teaches, in analogous system, wherein the processor is further configured to filter the first plurality of prediction sets based on the one or more parameters, generating a second plurality of prediction sets (Shama at [0062]: “The service provider's information collection center 212 then filters the predicted results to increase the relevancy and/or accuracy of the predicted results through filtering module 232. In one embodiment, filtering includes identifying the most likely candidates for acquisition based on a selected property or properties”. Therefore, by filtering the results in order to increase the relevancy or accuracy of the previous predicted results (first prediction sets), a second plurality of prediction sets is generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Drazin with the above teachings of Shama by having prediction sets associated with respective individuals, as taught by Drazin, and filter the prediction sets, as taught by Shama. The modification would have been obvious because one of ordinary skill in the art would be motivated to increase the relevancy and/or accuracy of the predicted results and thereby identifying the most likely candidates for acquisition based on a selected property or properties (as suggested by Shama at [0062]).

Referring to Claim 3, the combination of Drazin and Shama teaches the distributed communication network of claim 2, wherein the processor is further configured to define a plurality of prediction result groups (Drazin Fig. 13 and [0135]: “it is advantageous to conduct statistical modeling of the behaviour of the targeting processes employed within the STB population in order to predict and optimize their behaviour. The model simulates real TV viewers and their interaction with the EPG across a statistically weighted cross section of the viewing population. The model predicts the volume of impressions that would be achieved by an advert during its lifetime for a given set of system parameters and gives aggregate impression levels over time for given population sub-segments”), each prediction result group comprising a plurality of corresponding prediction results selected from the second plurality of prediction sets, wherein each plurality of corresponding prediction results includes one prediction result selected from each of the second plurality of prediction sets.

Referring to Claim 4, the combination of Drazin and Shama teaches the distributed communication network of claim 3, wherein the processor is further configured to generate a plurality of distribution values associated with the selected feature by determining, for each respective prediction result group, a respective distribution value for the selected feature based on the respective plurality of corresponding prediction results in the respective prediction result group (Drazin at [0135]: “The model predicts the volume of impressions that would be achieved by an advert during its lifetime for a given set of system parameters and gives aggregate impression levels over time for given population sub-segments. For example, the model could be used to predict the number of impressions achieved among 20 to 35 year old single males without dependants living in London between 2 and 4.sup.th April”. Further at [0137]: “the model further receives details of the desired target psycho-demographic segments for each television program and advert and impressions levels for each advert” and “Using the information available, the Monte Carlo optimizer 84 estimates the weighting parameters required to ensure a pre-determined number of impressions for selected adverts”).

Referring to Claim 5, the combination of Drazin and Shama teaches the distributed communication network of claim 4, wherein the processor is further configured to determine an average distribution value based on the plurality of distribution values (Drazin at [0133]: “adjusting the absolute magnitude or average of the target weighting coefficients, {circumflex over (q)}, used to generate {circumflex over (p)} of equation (3a) for each advert. For example, an advert requiring a million impressions would carry a higher average of the weighting coefficients compared to another targeted at the same profile over the same period but which requires only 100,000 impressions”. Therefore, the average of the advert impressions and its weightings corresponds to the average distribution value).

Referring to Claim 6, the combination of Drazin and Shama teaches the distributed communication network of claim 5, wherein the processor is further configured to provide the average distribution value to a display device, wherein the display device is configured to display the distribution value using an interactive graphical user interface (GUI) (Drazin at [0022]: “a header 30 that includes the target viewer demographic information, a mid-section 32 that contains the advert's audio visual information, e.g. graphics text, video, animations, and a footer 34 that includes an application for effecting certain actions and responses to viewer interactions”. Therefore, Drazin’s interactive display for the user corresponds to the claimed GUI. Further, at Claim 17, Drazin teaches that the advert shown to the user contains interactive content embedded within it).

Referring to dependent Claim 14, it is rejected on the same basis as dependent claim 2 since they are analogous claims.

Referring to dependent Claim 15, it is rejected on the same basis as dependent claim 3 since they are analogous claims.

Referring to dependent Claim 16, it is rejected on the same basis as dependent claim 3 since they are analogous claims.

Referring to dependent Claim 17, it is rejected on the same basis as dependent claim 4 since they are analogous claims.

Referring to dependent Claim 18, it is rejected on the same basis as dependent claim 8 since they are analogous claims.

Referring to dependent Claim 19, it is rejected on the same basis as dependent claim 6 since they are analogous claims.

Referring to dependent Claim 20, it is rejected on the same basis as dependent claim 6 since they are analogous claims.
Examiner’s comments
For claim 7, no art rejection is made for this claim, it is only rejected under 35 USC 101 and 35 USC 112b, as explained above in this office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A SITIRICHE/           Primary Examiner, Art Unit 2126